DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 17/360 filed on 6/28/2021.
Currently, claims 1-20 are pending and examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 1; a claimed preamble cites a sub-combination for “A mechanism for opening and closing an overhead door”; however, in line 2; a citation “a drive loop coupled to the overhead door” is confusing and indefinite because does not clear whether the Applicant is intended to positively claim a combination with an overhead door? Clarification is required. Claims 2-11 depending upon the rejected claim 1 are also rejected. 
For examination purposes, the claims 1-11 are being treated as a combination with an overhead door.
	Re claim 4, line 5; a conditional phrase “when” renders the claim indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C). Claim 12, last line; having the same issues as mentioned; therefore, claims 12-15 are rejected. 
	Re claim 7, line 2; a conditional phrase “if” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Clarification is required. Claim 16, lines 9 and 16; having the same issues as mentioned; therefore, claims 16-20 are rejected.
	Re claim 9, line 2; a phrase “which” renders the claim indefinite because does not clear whether “which” referring to which structure? Clarification is required. 
	Re claim 9, lines 1-2; a citation “a signal which signal is the same as a signal” is confusing and indefinite because does not clear whether two “a signal” are the same? Clarification is required.
	Re claim 10, line 4; a citation “the weight” does not have a proper antecedent basis. Correction is required. Claim 11 depending upon the rejected claim 10 is also rejected.
	Re claim 15, line 1; a citation “the overhead track” does not have a proper antecedent basis. Correction is required. 

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,441,347. Although the claims at issue are not identical, they are not patentably distinct from each other because all structures of the instant claims are fully encompassed within the patented claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 5,010,688 to Dombrowski et al. (‘Dombrowski’).
Re claim 1: Dombrowski discloses a mechanism 20 for opening and closing an overhead door 26, comprising: a drive loop 30 coupled to the overhead door 26; a motor 48 with a drive shaft 50; a drive wheel 60 for driving the drive loop 30; and a one-way bearing 58 coupling the drive shaft 50 to the drive wheel 60, wherein the one-way bearing 58 is configured to transmit torque from the motor 48 to the drive wheel 60, as the motor 48 rotates the drive shaft 50 in a first rotational direction to raise the overhead door 26, and wherein the one-way bearing 58 is configured so that torque is not transmitted to the drive wheel 60 as the motor 48 rotates the drive shaft 50 in a second rotational direction opposite the first rotational direction; whereby the motor 48 applies torque through the one-way bearing to raise the overhead door 26 and to support the weight of the overhead door 26 while lowering the overhead door 26 (see Figs. 1-5).
Re claim 2: wherein the drive loop 30 is a chain 80 (Fig. 4) and the drive wheel 60 is a sprocket (col. 1, line 27).
Re claim 3: wherein the drive loop is a belt (col. 1, lines 47-48) and the drive wheel 60 is a pulley (see Abstract).
Re claim 4: (see also 112 2nd rejection above) wherein the one-way bearing 58 comprises a first component (near 64) and a second component (near 70, Fig. 5) that rotate relative to one another when torque is applied from the drive loop 30 to the motor 48, thereby preventing torque from being transmitted from the drive loop 30 to the motor 48, and wherein the first component and second component do not rotate relative to one another when torque is applied by the motor 48 to the drive loop 30, thereby allowing torque to be transmitted from the motor 48 to the drive loop 30.
Re claim 8: further comprising a lock (near wherein 36 points to) to lock the overhead door 26 in a closed position.
Re claim 9: wherein the lock is configured to unlock the overhead door 26 in response to a signal 22, which signal is the same as a signal to open the door 26 or is different from, but tied to the signal to open the door 26.
Re claim 12: Dombrowski discloses an overhead door 26, comprising: A drive loop 30 with a bracket 38 releasably coupled to the drive loop 30; a door 26 coupled to the bracket 38; a motor 48; and a one-way bearing 58 comprising a first component 50 coupled to the motor 48 and a second component 60 coupled to the drive loop 30, wherein the first and second components 50/60 do not rotate relative to one another in a first rotational direction to allow the motor to apply torque to the drive loop 30, and wherein the first and second components 50/60 rotate relative to one another when torque is applied from the drive loop 30 to the motor 48 (Fig. 3).
Re claim 13: wherein the drive loop 30 comprises a belt 34 or a chain.
Re claim 14: further comprising a drive shaft 50 and a drive wheel 60, wherein the drive shaft 50 is the first component and the drive wheel 60 is the second component.
Re claim 15: wherein the overhead track comprises two parallel overhead tracks (see Fig. 1).
Allowable Subject Matter
Claims 5-7 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale